Citation Nr: 1309304	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-40 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to a separate initial compensable rating for osteoarthritis of the left acromioclavicular joint, and an initial rating in excess of 10 percent therefor on and after December 20, 2011.  

3.  Entitlement to a separate initial compensable rating for osteoarthritis of the left knee and an initial rating in excess of 10 percent therefor on and after December 20, 2011.  

4.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the right hand and an initial rating in excess of 10 percent therefor on and after December 20, 2011.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Notice is taken that the Veteran had appealed initial noncompensable evaluations for his service-connected left knee and left shoulder disabilities.  However, a December 2009 rating granted a combined 10 percent evaluation for osteoarthritis of the left and right acromioclavicular joints, the knees, and the left ankle based on X-ray evidence of multiple major joint involvement, effective from April 1, 2007.  Since this did not represent a total grant of benefits sought on appeal, the Board retains jurisdiction over the appeal and the proper issues are as listed on the title page of this decision, taking into consideration as well further VA action as indicated below.  See AB v. Brown, 6 Vet. App. 35 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period). 

In August 2011, the Board remanded this matter to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  While the case remained in remand status, the AMC by its rating decision of September 2012 increased the initial ratings assigned for osteoarthritis of the left knee and left acromioclavicular joint and for carpal tunnel syndrome of the right hand from 0 to 10 percent, each effective from December 20, 2011.  Following the AMC's completion of the requested actions, the case was returned to the Board for further review.  


FINDINGS OF FACT

1.  Not more than a level I hearing impairment of either ear is shown throughout the entirety of the period from April 1, 2007, to the present.  

2.  From April 1, 2007, to December 19, 2011, the Veteran's left shoulder disorder was manifested by pain and functional loss, albeit with normal range of motion; on and after December 20, 2011, some diminution of forward elevation of the left shoulder was indicated, but without limitation of arm motion to the level of the shoulder or a showing of pain and functional loss or other indication of an increased disability level.  

3.  From April 1, 2007, to December 19, 2011, the Veteran's left knee osteoarthritis was manifested by normal range of motion of the right knee joint, but with painful motion and functional impairment; on and after December 20, 2011, a reduction of right knee flexion to not less than 120 degrees was indicated, as was a semilunar cartilage impairment with frequent episodes of pain.  Indicia of disablement at a level beyond 20 percent were not demonstrated on and after December 20, 2011.  

4.  From April 1, 2007, to December 19, 2011, the Veteran's carpal tunnel syndrome of the right hand was manifested by a loss of manual dexterity indicative of not more than mild incomplete paralysis of the right median nerve; on and after December 20, 2011, a sensory deficit of the right index finger was indicated, without limitation of motion; on and after December 20, 2011, complaints of pain and numbness are identified, but which are not indicative of more than mild incomplete paralysis of the right median nerve.  

5.  The schedular criteria are adequate for the evaluation of each of the disabilities in question and the schedular ratings assigned therefor adequately compensate the Veteran for the level of impairment shown as to each during the specified period(s).  


CONCLUSIONS OF LAW

1.  For the period from April 1, 2007, to the present, the criteria for the assignment of an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2012).

2.  For the period from April 1, 2007, to December 19, 2011, the criteria for the assignment of an initial rating of 10 percent, but none greater, for osteoarthritis of the left acromioclavicular joint have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2012).

3.  For the period on and after December 20, 2011, the criteria for the assignment of more than an initial rating of 10 percent for osteoarthritis of the left acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2012).

4.  For the period from April 1, 2007, to December 19, 2011, the criteria for the assignment of an initial rating of 10 percent, but none greater, for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2012).

5.  For the period on and after December 20, 2011, the criteria for the assignment of an initial rating of 20 percent, but none greater, for osteoarthritis of the left left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260-5258 (2012).

6.  For the period from April 1, 2007, to December 19, 2011, the criteria for the assignment of an initial rating of 10 percent, but none greater, for carpal tunnel syndrome of the right hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8599-8515 (2012).

7.  For the period on and after December 20, 2011, the criteria for the assignment of more than an initial rating of 10 percent for carpal tunnel syndrome of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8599-8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance 

As indicated above, this matter was previously remanded by the Board in August 2011 in order to accomplish certain development, including the conduct of specified VA medical examinations.  All of the actions sought by the Board through its prior development request as to the matters herein addressed on their merits now appear to have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of an April 2007 letter from the RO to the Veteran, addressing the various claims for service connection advanced.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini, supra.  Here, full VCAA notice occurred prior to RO's initial adjudicatory action in February 2008, in accord with Pelegrini.  Moreover, the claims for initial ratings herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 69 Fed. Reg. 25180 (2004); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess v. Nicholson, 19 Vet. App. at 491.  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination reports compiled during postservice years.  Also, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that VA has afforded the Veteran multiple VA medical examinations in order to ascertain the nature and severity of the disabilities in question.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  As such, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 


Legal Authority Governing Claims for Initial Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In this instance, service connection for bilateral hearing loss, osteoarthritis of the left acromioclavicular joint and left knee, and carpal tunnel syndrome of the right hand was established by rating action in February 2008.  At that time, 0 percent evaluations were assigned for bilateral hearing loss under DC 6100, osteoarthritis of the left knee and left acromioclavicular joint under DC 5003, and for carpal tunnel syndrome of the right hand under DC 8599-8515, each effective from April 1, 2007.  By rating action in September 2012, the AMC assigned 10 percent evaluations for osteoarthritis of the left knee (DC 5010-5260) and left acromioclavicular joint (DC 5010-5201) and carpal tunnel syndrome of the right hand (DC 8599-8515), each effective from December 20, 2011.  

On the basis of the foregoing, the issues presented are whether the Veteran is entitled to an initial compensable rating for his bilateral hearing loss; a separate initial compensable rating for osteoarthritis of the left acromioclavicular joint prior to December 20, 2011, and an initial rating in excess of 10 percent therefor on and after December 20, 2011; a separate initial compensable rating for osteoarthritis of the left knee prior to December 20, 2011, and an initial rating in excess of 10 percent therefor on and after December 20, 2011; and an initial compensable rating for carpal tunnel syndrome of the right hand prior to December 20, 2011, and an initial rating in excess of 10 percent therefor on and after December 20, 2011.  

Bilateral Hearing Loss

The Veteran contends that he is unable to hear well the spoken voice of others in an environment in which there is significant background noise, even while wearing hearing aids.  This has been a significant barrier for him in obtaining work as it demands that he be employed in a quiet work environment in which he does not have to use the phone often.  He reports that service department medical personnel advised him that he had significant hearing loss in the higher ranges and he cannot understand how a 0 percent evaluation can be assigned when his hearing loss is so significant.  

For the purpose of rating the Veteran's hearing loss, it is noted that the applicable criteria call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII. 

Under 38 C.F.R. § 4.86(a) (2012), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if puretone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 

VA audiological examinations were performed in 2007 and 2011 and in each instance, not more than a level I hearing impairment was demonstrated of each ear.  No other audiological examination or treatment is shown during the relevant time frame.  

Review of the data shows no basis for the assignment of a compensable schedular rating for the Veteran's bilateral hearing loss under DC 6100 at any point in time from April 1, 2007, to the present, given the presence of level I hearing by audiometric testing.  Fenderson, supra.  There is otherwise no showing of any exceptional hearing impairment as set forth in 38 C.F.R. § 4.86.  

The Board has considered the Veteran's statements regarding the severity of his hearing impairment but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  The audiological data presented do not permit the assignment of a compensable schedular evaluation in excess of that assigned previously by the RO and AMC. 

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations of record contain some findings relevant to the impact of the Veteran's hearing on his daily and occupational living, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided. A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d at1280.

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. To do this, the Board or the RO must determine if the criteria found in 

the rating schedule reasonably describes the claimant's disability level and symptomatology. If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service-connected bilateral hearing loss is fully accounted for under DC 6100, to include his complaints of being unable to hear well in the presence of background noise, when at home, on the telephone, or in the workplace.  His use of hearing aids is noted, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

As a preponderance of the evidence is against the Veteran's claim, his claim for a compensable initial rating for bilateral hearing loss must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Osteoarthritis of the Left Knee and Left Acromioclavicular Joint

Posttraumatic arthritis is ratable as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  If limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating is for application for each such major joint affected by limitation of motion.  

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  

DC 5257 governs other impairment of the knee.  It provides criteria for ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5-5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

When assigning a disability rating for a musculoskeletal disorder it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

Consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Under DC 5200, ratings from 20 to 40 percent are assignable for the non-dominant upper extremity affected by ankylosis of the scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5200. 

Under DC 5201, a 20 percent evaluation is assigned for limitation of major or minor arm motion at the shoulder level.  When there is limitation of motion midway between the side and shoulder level, a 20 percent rating is again warranted for limitation of motion of the minor arm, and a 30 percent rating is warranted for limitation of motion of the major arm.  The next higher evaluation for major arm limitation of motion, the maximum 40 percent rating, is assigned for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

Under DC 5202, for impairment of the humerus in the minor arm, a 20 percent rating is assignable when there is malunion, with moderate deformity or when there is marked deformity of the arm.  Also under DC 5202, for recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and also, where there are frequent episodes and guarding of all arm movements.  Fibrous union of the humerus warrants a 40 percent rating; nonunion (false flail joint) warrants a 50 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, DC 5202. 

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 10 percent rating is assignable when involving the minor arm.  Id.  For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Review of the record indicates that, notwithstanding a showing of a patellofemoral syndrome of the left knee in service, the Veteran's left knee is not shown to have been subject to any operative procedure in service or thereafter.  The Veteran contends that his left knee disorder is manifested by pain with increased standing and walking and that his pain became more compromising of his abilities after he left the military and was hired to perform a job requiring him to be on his feet three to four hours daily.  

VA examination in 2007, conducted without the claims folder, referenced the Veteran's statement as to prior knee surgery occurring in service, but service treatment records in no way verify any surgical intervention involving the left knee.  Complaints of pain, tenderness, and swelling were made known, but range of motion was within normal limits and not shown to be painful or reduced after repetitive movement.  No other left knee abnormality, including ankylosis, subluxation, instability, tibial or fibular impairment, meniscal problem, or genu recurvatum, was demonstrated.  The diagnosis was of mild osteoarthritis, but the VA examiner indicated that significant effects on general occupational activities resulted, including mobility limitations, restricted lifting and carrying abilities, lack of stamina, and pain.  The Board finds the Veteran's complaint of left knee pain to be credible and there is at least some substantiation of that complaint and resulting functional loss due to left knee osteoarthritis, such that a 10 percent schedular evaluation, but none greater, is for assignment for the period from April 1, 2007, to December 19, 2011.  No separate or higher rating under alternate criteria is warranted or on the basis of pain and functional loss.  

As for the period on and after December 20, 2011, VA examination as of that date, with the benefit of the claims folder, disclosed a reduction in left knee flexion to 120 degrees following repetitive movement; extension was normal to 0 degrees.  The Veteran complained of flare-ups and noted that when he walked for more than two miles, he had more aching than normal and was required to use over-the-counter medication.  Functional loss was noted by the VA examiner in the form of less movement than normal, pain on motion, disturbance of locomotion, antalgic gait, and crepitus.  No weakness, instability, subluxation, or dislocation was demonstrated, but it was noted that there had been a semilunar cartilage problem of the left knee with frequent episodes of joint pain.  On that basis, a 20 percent schedular evaluation, but no higher rating, is assigned under DC 5258.  

Regarding his left shoulder, the Veteran indicates that he is bothered by pain and limited motion which are worsened with increased activity or sitting for long periods before a computer terminal.  VA examination in 2007 showed normal values for forward elevation, abduction, and internal and external rotation, without any limitation of motion following repetitive movement.  The diagnosis was of mild osteoarthritis and significant adverse effects on employment were noted to result, including problems with lifting and carrying and with pain.  Additional VA examination in 2011 disclosed a reduction in forward elevation to 120 degrees, with or without repetitive motion; all other motion values were within normal limits.  Tenderness of the left shoulder was present, but ankylosis, muscle weakness, or subluxation or dislocation was absent.  Functional loss or impairment was noted by the VA examiner to include less movement than normal, as well as pain.  

While no loss of motion was objectively identified in 2007, the Veteran complaints of pain then are found to be credible and probative, and on that basis, and the VA examiner's conclusion that a resulting significant functional impact was indicated, the Board finds that a 10 percent rating, but none greater, is for assignment from April 1, 2007, to December 19, 2011.  Indicia of ankylosis, humeral impairment, or greater impairment of the clavicle or scapula are not shown prior to December 2011 or thereafter.  While a 60-degree loss of forward elevation was indicated as of December 20, 2011, arm motion was not found to be limited to the shoulder level or to any more prominent degree, as might warrant any higher evaluation than 10 percent under DC 5201.  While some elements involving pain and functional loss were also indicated, their effects are not reflected in any further motion loss of lower than 120 degrees of forward elevation.  No separate or higher rating under alternate criteria is warranted or on the basis of pain and functional loss.  To that end, not more than a 10 percent schedular evaluation for right acromioclavicluar arthritis is for assignment for the period on and after December 20, 2011.  

In this instance, the Veteran's service connected left knee and shoulder disorders encompass elements of limited motion, pain, and functional loss, which are clearly accounted for under the applicable DCs. See also 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  There is otherwise no indication in the record that the pertinent DCs fail to describe adequately or contemplate the current disability level of these disorders, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disabilities at issue.  Thun, supra.  

In all, the record supports entitlement to 10 percent schedular evaluations for the left knee and left acromioclavicular joint disorders for the period from April 1, 2007, to December 19, 2011, and for a 20 percent schedular evaluation for the left knee on and after December 20, 2011.  But, a preponderance of the evidence is against the assignment of more than 10 percent ratings for either disability at any point during the period from April 1, 2007, to December 19, 2011; more than a 10 percent rating for left acromioclavicular osteoarthritis on and after December 20, 2011; or more than a 20 percent rating for left knee arthritis on and after December 20, 2011, and to that extent, alone, denial of the benefits sought through the instant appeal is required.  Fenderson, supra; see also, Ortiz, Gilbert, supra.  

Carpal Tunnel Syndrome of the Right Hand

Neurological disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups, including neuritis and neuralgia.  Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2012).  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012).  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2012). 

Pursuant to DC 8515, a 10 percent rating is appropriate for both the major and minor hand when there is mild incomplete paralysis of the median nerve.  For moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 50 percent disabling. 

The Veteran describes pain and sensory loss primarily involving the right forefinger down the hand to the wrist, along with periodic episodes of electric shock in the affected area.  He disputes the finding on recent examination as to the absence of any loss of strength or manual dexterity, noting that his fine motor skills in attempting to fastening buttons and manipulating objects are greatly diminished.  He states that he frequently drops things as a result.  

When evaluated by VA in 2007, the Veteran complained of right forefinger numbness and right wrist pain and indicated that he had previously been prescribed a brace which provided no actual relief.  No diminution in muscle strength was identified clinically and there was no limitation of motion or pain on movement, actively, passively, or after repetitions of movement.  The VA examiner found no impaired strength or dexterity of the right hand, without angulation, ankylosis, or amputation of any of its digits; no thumb disorder was present.  No sensory or motor loss was indicated.  Despite the foregoing, the VA examiner in noting the effects of the Veteran's carpal tunnel syndrome on his right hand while working indicated that a significant effect thereon present involving decreased manual dexterity.  The only functional impairment noted was that of functional dexterity.  On further evaluation in 2011, the Veteran voiced complaints of frequent hand numbness and occasional shooting pain, with difficulties in performing fine motor movements.  No flare-ups were described.  There was no limitation of motion or painful motion of the wrist or fingers, even after repetitive movement.  Pain on palpation was absent, and no loss of muscle strength or ankylosis was in evidence.  There was present decreased sharp discrimination of the right index finger to the thumb area, with notation that a sharp instrument felt dull in that area in comparison to the same area on the left side.  There was noted to be degenerative or traumatic arthritis of the hands or fingers other than the thumb.  No impact on the Veteran's ability to work was found.  

For the period on and after December 20, 2011, there is no showing of more than mild incomplete paralysis of the right median nerve due to carpal tunnel syndrome.  During that period, it was first clinically shown that a sensory deficit of the right index finger was present, but without any other indicated abnormality suggestive of more than mild incomplete paralysis or other related impairment.  No such sensory deficit was shown prior to December 20, 2011; however, there were conflicting entries by the VA examiner in 2007 as to the presence or absence of decreased manual dexterity.  Clinically, no diminished dexterity was indicated, but when describing the functional impact of the disorder in question, the VA examiner found that a significant effect on employment resulted from decreased manual dexterity.  This conflict creates doubt, and that doubt in combination with the Veteran's credible and probative complaints of numbness and pain prior to December 2011 must be resolved in the Veteran's favor and, on that basis, a 10 percent rating, but none greater, is for assignment for the period prior to December 20, 2011, for not more than mild incomplete paralysis of the right medial nerve affecting the right upper extremity.  

There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the disability level of the Veteran's carpal tunnel syndrome of the right hand, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for that disorder.  Thun, supra.  


In sum, the record supports entitlement to 10 percent schedular rating for carpal tunnel syndrome of the right hand for the period from April 1, 2007, to December 19, 2011, but a preponderance of the evidence is against the assignment of more than a 10 percent evaluation for that disorder at any point from April 1, 2007, to the present.  To that extent, the benefit sought on appeal is granted, in part, and denied, in part.  See Fenderson, Ortiz, Gilbert, supra.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.  

An initial 10 percent rating, but none greater, for osteoarthritis of the left acromioclavicular joint, is granted for the period from April 1, 2007, to December 19, 2011, subject to those provisions governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for osteoarthritis of the left acromioclavicular joint for the period on and after December 20, 2011, is denied.  

An initial 10 percent rating, but none greater, for osteoarthritis of the left knee is granted for the period from April 1, 2007, to December 19, 2011, subject to those provisions governing the payment of monetary benefits.  

An initial rating of 20 percent, but none greater, for osteoarthritis of the left knee for the period on and after December 20, 2011, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial 10 percent rating, but none greater, for carpal tunnel syndrome of the right hand is granted for the period from April 1, 2007, to December 19, 2011, subject to those provisions governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for carpal tunnel syndrome of the right hand for the period on and after December 20, 2011, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


